Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 20-21,24, 26-28 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Knittel (WO 2015082853) in view of Bruck (US 2013/0136868) in further view Fuwa (US 2004/0182201)
As Per Claim 20, Knittel discloses a method of forming a three-dimensional part comprising a high-entropy alloy or a multi-principal element alloy by additive manufacturing [abstract], wherein the high-entropy alloy or multi-principal element alloy comprises four or more metallic elements selected from the group consisting of Nb, Ta, Mo, W, Ti, Hf, V, Zr, Al, and Cr [Claim 38; “…the first element, i.e. the main element, or majority, of the first powder, is chosen from the following elements: Nb, Mo, Ti, V, Ta, Cr, Fe, Co, N…”] the method comprising:
 (a) providing a powder comprising a substantially homogenous assemblage of (i) one or more first metal powders each comprising one or more of the metallic elements [Claim 1; “…depositing a first layer (12) of a first powder (2) having as a main element a first element…” moreover in Claim 2; “…the first element is chosen from the following elements: Nb, Mo, V, Ta, Cr, Fe, Co, Ni…”], and (ii) one or more second metal powders each comprising one or more of the metallic elements [Claim 1; “…depositing on the first layer a second layer (15) of a second powder (22) having as a main element a second element…moreover in Claim 2, “…the second element is chosen from the following elements: Si or Al…”], 
(c) thereduring, melting  the powders with an energy source [Fig. 1, #11] to form a molten bead [Fig. 1, #17-18] comprising the four or more metallic elements [Page 5, Lines 23-28; “…The first powder 2 is, for example, a niobium (Nb) or molybdenum (Mo) -based metal powder…The above-mentioned niobium-based alloys may, for example, contain one or more additive elements among the following: --> silicon (Si), titanium (Ti), chromium (Cr), aluminum (Al), hafnium (Hf), molybdenum (Mo), tin (Sn), etc. The above-mentioned molybdenum-based alloys may, for example, contain one or more addition members among silicon (Si), boron (B) and zirconium (Zr)…” the reference explicitly disclose that the first powder, which is used to make the molten bead, comprises one or more (emphasis added) of the recited elements, and thus can include four of the recited elements], whereby the bead cools to form at least a portion of a layer of a three-dimensional part [Page 5, Lines 19-23; “…The manufactured part is, for example, a metal part subjected to high operating temperatures, more particularly temperatures above 600 ° C, for example temperatures between 600 ° C or 1500 ° C, or temperatures above 1500 ° C….”]; and
 (d) repeating steps (b) and (c) one or more times to produce the three-dimensional part [Claim 8; “…wherein the aforementioned operations are repeated until  said piece…”], wherein the three-dimensional part comprises the high-entropy alloy or the multi- principal element alloy [Page 5, Lines 23-28; “…The first powder 2 is, for example, a niobium (Nb) or molybdenum (Mo) -based metal powder…The above-mentioned niobium-based alloys may, for example, contain one or more additive elements among the following: --> silicon (Si), titanium (Ti), chromium (Cr), aluminum (Al), hafnium (Hf), molybdenum (Mo), tin (Sn), etc…” the reference explicitly disclose that the first powder, which is used to make the molten bead, comprises one or more (emphasis added) of the recited elements, and as further evidenced/defined, would be a high-entropy alloy by “…mixing equal or relatively large portions of five or more elements…” (https://en.wikipedia.org/wiki/High-entropy_alloy; accessed 12/13/2022)].
does not disclose providing a wire, comprising a metal powder, extending in an axial direction, 
wherein at least some particles of at least one first metal powder are substantially spherical; 
wherein at least some particles of at least one second metal powder are elongated in the axial direction and extend at least partially around particles of the one or more first metal powders;
translating a tip of the wire relative to a platform; and 
 (c) thereduring, melting a tip of the wire with an energy source. 
Bruck, much like Knittel, pertains to a build up method for superalloy compoments. [abstract] 
Bruck discloses providing a wire [Fig. 4, #66, #68 & #70] comprising a metal powder [Fig. 4, #70] extending in an axial direction [refer to annotated Fig. 4, #A below] , 
translating a tip of the wire [[Fig. 4, #66, #68 & #70] relative to a platform [Fig. 4, #62]; and 
 (c) thereduring, melting a tip [refer to annotated Fig. 4, #B below] of the wire [Fig. 4, #66, #68 & #70] with an energy source [Fig. 4, #64; Par. 30; “....a layer of superalloy material 60 is deposited onto a superalloy substrate 62 using an energy beam such as laser beam 64 to melt a filler material 66…”]  

    PNG
    media_image1.png
    236
    636
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one with ordinary skill in the art to modify the powder on the substrate as taught by Knittel in view of directing the feed material in the form of a wire as taught by Bruck to further include providing a wire comprising a metal powder extending in an axial direction, translating a tip of the wire relative to a platform and thereduring, melting a tip of the wire with an energy source to be able to effectively direct a feed material into the melt pool in a more direct and precise manner. 
Neither Bruck nor Knittel disclose wherein at least some particles of at least one first metal powder are substantially spherical and;
 wherein at least some particles of at least one second metal powder are elongated in the axial direction and extend at least partially around particles of the one or more first metal powders.
Fuwa, much like Bruck and Knittel, pertains to metal powder composition for use in selective laser sintering for a three-dimensional object. [abstract]
Fuwa discloses wherein at least some particles of at least one first metal powder are substantially spherical [Par. 58; “…the copper powder and/or copper alloy powder be mainly composed of spherical particles….”; the examiner is interpreting the copper alloy powder as being a first powder] and;
 wherein at least some particles of at least one second metal powder are elongated in the axial direction  [Par. 58; “…where graphite powder is added, it is preferred that the iron-based powder be mainly composed of aspherical particles….” by virtue of the graphite powder, which the examiner is interpreting as being a second powder, being aspherical would some of the edges, as best shown in the annotated Fig. 4, #A below of the prior art, would extend out/elongate] and extend at least partially around particles of the one or more first metal powders refer to Fig. 8, #A & #B below; Par. 94; “…FIG. 8 depicts a resultant mixture in which no graphite powder is recognized. The reason for this is that graphite scattered effectively on the surface of the metal powder composition, particularly chrome molybdenum steel powder mainly composed of aspherical particles…” as stated in the prior art, Figure 8 shows a mixture of the powders, being mainly composed of aspherical particles of a second powder extending around spherical particles of a first powder].

    PNG
    media_image2.png
    982
    1325
    media_image2.png
    Greyscale

Annotated Figure 4 from the Prior art showing asymmetrical particles being elongated in an axial direction (A)


    PNG
    media_image3.png
    912
    1148
    media_image3.png
    Greyscale

Annotated Figure 8 from the prior art showing the mixtures of the powders, having an asymmetrical second powder particle (A) extending at least partially around a spherical particle (B) of a first powder 


Fuwa discloses the benefits of the mixture of spherical and aspherical particles of the two powders that good shaping properties are obtained and a lesser number of microcracks are recognized. [Par. 94]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teaching of the particles of the first and second powders as taught by Bruck and Knittel in view of the spherical and aspherical particles as taught by Fuwa to further include wherein at least some particles of at least one first metal powder are substantially spherical and wherein at least some particles of at least one second metal powder are elongated in the axial direction and extend at least partially around particles of the one or more first metal powders to obtain good shaping properties and recognize a lesser number of microcracks. [Par. 94]
As Per Claim 21, Bruck and Knittel discloses all limitations of the invention except wherein at least some particles of at least one first metal powder are elongated in the axial direction.
Fuwa, much like Bruck and Knittel, pertains to metal powder composition for use in selective laser sintering for a three-dimensional object. [abstract]
Fuwa discloses wherein at least some particles of at least one first metal powder are elongated in the axial direction. [Fig. 6, #A & #B; as shown in the Figure displaying the mainly spherical particles of the copper alloy powder (first powder), it is clear the some of the particles are not completely spherical and extend partially in an axial direction]

    PNG
    media_image4.png
    980
    1358
    media_image4.png
    Greyscale

Annotated Figure of the Prior Art showing some particles (A) extending in an axial direction 

Fuwa discloses the benefits of the mixture of spherical and aspherical particles of the two powders that good shaping properties are obtained and a lesser number of microcracks are recognized. [Par. 94]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teaching of the particles of the first and second powders as taught by Bruck and Knittel in view of the spherical and aspherical particles as taught by Fuwa to further include except wherein at least some particles of at least one first metal powder are elongated in the axial direction to obtain good shaping properties and recognize a lesser number of microcracks. [Par. 94]
As Per Claim 24, Knittel wherein the one or more first metal powders comprise at least one of Mo or W. [Claim 3; “…wherein the first element is…Mo…”]
As Per Claim 26, Knittel discloses wherein at least one of the first metal powders is an elemental powder consisting essentially of one of the metallic elements. [Par. 4, Lines 6-9; “…the first powder is metallic….the first element, i.e. the main element, or majority, of the first powder, is chosen from the following elements: Nb, Mo, Ti, V, Ta, Cr, Fe, Co, Ni…”]
As Per Claim 27, Knittel discloses wherein at least one of the first metal powders is an alloy powder consisting essentially of two or more of the metallic elements. [Page 4, Lines 10-15; “…the first element is Nb, Mo or Ti, and, in particular, the first powder is a powder of an alloy containing mainly
the Nb, Mo or Ti elements associated with other transition metals, the first powder is a metal alloy powder comprising addition elements selected from the following elements: Si, Ti, Cr, Al, Hf, Mo, Sn, B, if the first element is Nb or Mo…”]
As Per Claim 28, Knittel discloses at least one of the second metal powders is an elemental powder consisting essentially of one of the metallic elements. [Page 4, Lines 15-17; “…the second element, i.e. the main element, or majority, of the second powder, is chosen from the following elements: Si or Al…”]
As Per Claim 32, Knittel discloses a three-dimensional part fabricated by the method of claim 20. [Claim 8; “…wherein the aforementioned operations are repeated until  said piece…”]


Claim(s) 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Knittel (WO 2015082853) in view of Bruck (US 2013/0136868) in further view Fuwa (US 2004/0182201) in further view of Nayar (US 4126451)
As Per Claim 22, Knittel discloses all limitations of the invention except wherein particles of at least one first metal powder  are less ductile than particles of at least one second metal powder. 
Nayar, much like Knittel, pertains to a powder-metallurgy process. [abstract]
Nayar discloses wherein particles of at least one first metal powder  are less ductile than particles of at least one second metal powder. [Claim 17; “…placing the powder into a cavity of a die of a second metal which has a ductility substantially exceeding that of the first metal…” the prior art explicitly discloses that the second metal powder has a higher ductility than that of the first metal powder, meaning the first metal powder would be less than that of the second powder, and the particles composing the powders would thus be less ductile.] 
Nayar discloses the benefits of the second metal powder having more ductility than the first metal powder to obtain uniform high density and freedom of cracks and other deformations. [Col. 4, Lines 48-53] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the first and second particles of a first and second metal powder as taught by Knittel in view of the first and second metal powders as taught by Nayar to further include wherein particles of at least one first metal powder  are less ductile than particles of at least one second metal powder to obtain uniform high density and freedom of cracks and other deformations. [Col. 4, Lines 48-53]
As Per Claim 23, Knittel discloses all limitations of the invention except wherein particles of all of the first metal powders are less ductile than particles of all of the second metal powders.
Nayar, much like Knittel, pertains to a powder-metallurgy process. [abstract]
Nayar discloses wherein particles of all of the first metal powders are less ductile than particles of all of the second metal powders. [Claim 17; “…placing the powder into a cavity of a die of a second metal which has a ductility substantially exceeding that of the first metal…” the prior art explicitly discloses that the second metal powder has a higher ductility than that of the first metal powder, meaning the first metal powder would be less than that of the second powder, and the particles composing the powders would thus be less ductile.] 
Nayar discloses the benefits of the second metal powder having more ductility than the first metal powder to obtain uniform high density and freedom of cracks and other deformations. [Col. 4, Lines 48-53] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the first and second particles of a first and second metal powder as taught by Knittel in view of the first and second metal powders as taught by Nayar to further include wherein particles of at least one first metal powder  are less ductile than particles of at least one second metal powder to obtain uniform high density and freedom of cracks and other deformations. [Col. 4, Lines 48-53]7
Claim(s) 25 & 29 are rejected under 35 U.S.C. 103 as being unpatentable over Knittel (WO 2015082853) in view of Bruck (US 2013/0136868) in further view Fuwa (US 2004/0182201) in further view of Chesnes (US 6454885)
As Per Claim 25, Knittel discloses all limitations of the invention except wherein the one or more second metal powders comprise at least one of Ta or Nb.
Chesnes, much like Knittel, pertains to a method for repairing superalloy materials. [abstract] 
Chesnes discloses wherein the one or more second metal powders comprise at least one of Ta or Nb. [Col. 9, Lines 45-55; “…a second low-melt alloy powder comprising… 25.8-26.2% Ta, …”]
Chesnes discloses the benefits of the second alloy powder in that it aids in ensure the microstructure of the joints created contains very few, if any, phases that would be determinantal to the joint mechanical properties. [Col.11, Lines 21-25] 
Therefore, it would have been obvious to modify the powders as taught by Knittel in view of the second alloy powder as taught by Chesnes to further include wherein the one or more second metal powders comprise at least one of Ta or Nb to ensure the microstructure of the joints created contains very few, if any, phases that would be determinantal to the joint mechanical properties. [Col.11, Lines 21-25]
As Per Claim 29, Knittel discloses all limitations of the invention except wherein at least one of the second metal powders is an alloy powder consisting essentially of two or more of the metallic elements.
Chesnes, much like Knittel, pertains to a method for repairing superalloy materials. [abstract] 
Chesnes discloses wherein at least one of the second metal powders is an alloy powder consisting essentially of two or more of the metallic elements. [Col. 9, Lines 45-55; “…a second low-melt alloy powder comprising…Cr, 25.8-26.2% Ta, …”]
Chesnes discloses the benefits of the second alloy powder in that it aids in ensure the microstructure of the joints created contains very few, if any, phases that would be determinantal to the joint mechanical properties. [Col.11, Lines 21-25] 
Therefore, it would have been obvious to modify the powders as taught by Knittel in view of the second alloy powder as taught by Chesnes to further include wherein at least one of the second metal powders is an alloy powder consisting essentially of two or more of the metallic elements to ensure the microstructure of the joints created contains very few, if any, phases that would be determinantal to the joint mechanical properties. [Col.11, Lines 21-25]
As Per Claim 30, Knittel discloses all limitations of the invention except wherein the wire comprises one or more metallic tubes surrounding the one or more first metal powders and the one or more second metal powders, each metallic tube comprising at least one of the metallic elements.
Bruck, much like Knittel, pertains to a build up method for superalloy components. [abstract] 
Bruck discloses wherein the wire comprises one or more metallic tubes [Fig. 3, #57] surrounding metal powders [Fig. 3, #59; Par. 29; “…the torch 54 is used to feed and to melt a filler material 56 having the form of a cored wire or strip material including a hollow metal sheath 57 filled with a powdered material 59. The powdered material 59 may include powdered metal alloy and/or flux materials….”] and each metallic tube [Fig. 3, #57] comprising at least one of the metallic elements. [Par. 32-33; “…sheath solid volume is about 60% of total metallic solid volume and is pure Ni…core metal powder volume is about 40% of total metallic solid volume including sufficient Cr, Co, Mo, W, Al, Ti, Ta, C, B, Zr and Hf…”]
Bruck discloses the benefits of the metallic tube in that it aids in achieving a desired super alloy composition. [Par. 29] 
Therefore, it would have been obvious to one with ordinary skill in the art to combine the teachings of the first and second powders as taught by Knittel in view of the metallic tube surrounding a powder as taught by Bruck to further include wherein the wire comprises one or more metallic tubes surrounding the one or more first metal powders and the one or more second metal powders, each metallic tube comprising at least one of the metallic elements to aid in achieving a desired super alloy composition. [Par. 29]

Claim(s) 31 is rejected under 35 U.S.C. 103 as being unpatentable over Knittel (WO 2015082853) in view of Bruck (US 2013/0136868) in further view Fuwa (US 2004/0182201) in further view of Takahashi (US 2010/0133240)
As Per Claim 31, Knittel discloses all limitations of the invention except wherein an oxygen concentration of the wire is 300 ppm or less.
Takahashi, much like Knittel, pertains to melting a metal via a welding process. [abstract] 
Takahashi discloses wherein an oxygen concentration of the wire is 300 ppm or less. [Par. 63; “…he concentration of oxygen in the wire was 31 ppm…”; as stated in MPEP 2144.05, “…In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)..”That is, in this instance, the value of 31 ppm reads on the open ended range of having a concentration of less than 300 ppm] 
Takahashi discloses the benefits of the oxygen concentration of the wire in that it avoids deterioration of the welding quality due to atmospheric conditions. [Par. 21] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the wire as taught by Knittel in view of the oxygen concentration of the wire as taught by Takahashi to further include wherein an oxygen concentration of the wire is 300 ppm or less to avoid deterioration of the welding quality due to atmospheric conditions. [Par. 21]
Claim(s) 33, 37-38 & 41 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni (US 2013/0316183) in view of Ganesh (US 2011/0076147) in further view of Fuwa (US 2004/0182201) in further view of Hunt (US 4323186)
As Per Claim 33, Kulkarni discloses a method of forming a three-dimensional part comprising a high-entropy alloy or a multi-principal element alloy by additive manufacturing [abstract], wherein the high-entropy alloy or multi-principal element alloy comprises four or more metallic elements selected from the group consisting of Nb, Ta, Mo, W, Ti, Hf, V, Zr, Al, and Cr [Par. 35-37; “…One embodiment of a filler material 56, 66 is formulated to deposit alloy 247 material as follows:….core metal powder volume is about 40% of total metallic solid volume including sufficient Cr, Co, Mo, W, Al, Ti, Ta, C, B, Zr and Hf; that when melted together and mixed with the pure nickel from the sheath, produces alloy 247 composition of nominal weight percent 8.3 Cr, 10 Co, 0.7 Mo, 10 W, 5.5 Al, 1 Ti, 3 Ta, 0.14 C, 0.015 B, 0.05 Zr and 1.5 Hf; and …”], the method comprising: 
(a) providing a wire produced [Fig. 4, #66, #68 and #70], at least in part, by a process comprising (A) combining, within a tube [Fig. 4, #68], (i) one or more first metal powders [Fig. 4, #70], and 
 (b) translating a tip of the wire [Fig. 4, #66, #68 & #70] relative to a platform [Fig. 4, #62]; 
(c) thereduring, melting a tip [refer to annotated Fig. 4, #A below] of the wire [Fig. 4, #66, #68 & #70] with an energy source [Fig. 4, #64] to form a molten bead [Fig. 4, #60] comprising the four or more metallic elements [Par. 34; “…a layer of superalloy material 60 is deposited onto a superalloy substrate 62 using an energy beam such as laser beam 64 to melt a filler material 66….”; the reference explicitly states that the superalloy material is made from the filler material (66), which contains 4 or more of the recited elements “…Par. 35-37; “…One embodiment of a filler material 56, 66 is formulated to deposit alloy 247 material as follows:….core metal powder volume is about 40% of total metallic solid volume including sufficient Cr, Co, Mo, W, Al, Ti, Ta, C, B, Zr and Hf; that when melted together and mixed with the pure nickel from the sheath, produces alloy 247 composition of nominal weight percent 8.3 Cr, 10 Co, 0.7 Mo, 10 W, 5.5 Al, 1 Ti, 3 Ta, 0.14 C, 0.015 B, 0.05 Zr and 1.5 Hf…”], whereby the bead cools to form at least a portion of a layer of a three-dimensional part [Fig. 4, #60]; and
(d) repeating steps (b) and (c) one or more times to produce the three-dimensional part [Claim 1; “…repeating the covering, applying and removing steps until the layers of superalloy material form a new portion of the component to replace the damaged portion; and returning the component to service…”], wherein the three-dimensional part comprises the high-entropy alloy or the multi- principal element alloy [Claim 1; “…repeating the covering, applying and removing steps until the layers of superalloy material form a new portion of the component to replace the damaged portion; and returning the component to service…”; the reference explicitly disclose that the first powder, which is used to make the molten bead, comprises one or more (emphasis added) of the recited elements, and as further evidenced/defined, would be a high-entropy alloy by “…mixing equal or relatively large portions of five or more elements…” (https://en.wikipedia.org/wiki/High-entropy_alloy; accessed 12/13/2022)].
Kulkarni does not disclose combining one or more second metal powders, the one or more second metal powders being mixed with the one or more first metal powders, thereby forming a wire preform; and 
Ganesh, much like Kulkarni, pertains to a method for making a multiple alloy welded structures [abstract]
Ganesh discloses combining one or more second metal powders [Fig. 3A-3D, #356], the one or more second metal powders [Fig. 3A-3D, #356] being mixed with the one or more first metal powders [Fig. 3a-3d, #352], thereby forming a preform. [Par. 42; “…a method 300 that includes forming 310 a multiple alloy powder preform 350 (FIG. 3E). Multiple alloy powder preform 350 includes a first portion 352 comprising a first metal powder having the first alloy composition 32 and a second portion 356 comprising a second metal powder having the second alloy composition 42….”] 
Ganesh discloses the benefits of the preform made of the second and first metal powders in that it aids in ensuring the constructed part has a monolithic microstructure. [Par. 11]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the wire as taught by Kulkarni in view of the preform made from two metal powders as taught by Ganesh to further include one or more second metal powders and the one or more second metal powders being mixed with the one or more first metal powders, thereby forming a wire preform to aid in ensuring the constructed part has a monolithic microstructure. [Par. 11]
Neither Bruck nor Kulkarni disclose wherein at least some particles of at least one first metal powder are substantially spherical; and
 wherein at least some particles of at least one second metal powder are elongated in the axial direction and extend at least partially around particles of the one or more first metal powders.
Fuwa, much like Bruck and Knittel, pertains to metal powder composition for use in selective laser sintering for a three-dimensional object. [abstract]
Fuwa discloses one or more first metal powders each comprising a plurality of substantially spherical particles [Par. 58; “…the copper powder and/or copper alloy powder be mainly composed of spherical particles….”; the examiner is interpreting the copper alloy powder as being a first powder], and (ii) one or more second metal powders each comprising a plurality of non-spherical particles [[Par. 58; “…where graphite powder is added, it is preferred that the iron-based powder be mainly composed of aspherical particles….” The examiner is interpreting the graphite powder as being a second metal powder]
Fuwa discloses the benefits of the mixture of spherical and aspherical particles of the two powders that good shaping properties are obtained and a lesser number of microcracks are recognized. [Par. 94]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the particles of a first and second metal powder as taught by Kulkarni and Garnesh in view of the spherical and aspherical particles as taught by Fuwa to further include wherein at least some particles of at least one first metal powder are substantially spherical and wherein at least some particles of at least one second metal powder are elongated in the axial direction and extend at least partially around particles of the one or more first metal powders to obtain good shaping properties and a lesser number of microcracks are recognized. [Par. 94]
Kulkarni does not disclose reducing a diameter of the wire preform via one or more mechanical deformation processes.
Hunt, much like Kulkarni, pertains to manufacturing high performance alloys. [abstract]
Hunt discloses reducing a diameter of the wire preform via one or more mechanical deformation processes. [Col. 1, Lines 58-67; “…as well as the state of the art in filled billet extrusion control the costs in providing "high performance" alloys in small diameter wire form…they further have a common characteristic that in the extrusion of "high performance" alloy rods, or preforms there is a practical limitation of approximately five times diameter reduction, or 25 times area reduction….”; it is clear that some sort of mechanical process (pinching, cutting, etc.) must be employed in order to reduce the wire preform]
Hunt discloses the benefits of reducing the diameter of the wire preform in order to control the costs in providing high performance alloys. [Col. 1, Lines 57-63]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the wire preform as taught by Kulkarni in view of reducing the diameter of a wire preform as taught by Hunt to further include reducing a diameter of the wire preform via one or more mechanical deformation processes to control the costs in providing high performance alloys. [Col. 1, Lines 57-63]
As Per Claim 37, Kulkarni discloses wherein at least one of the first metal powders [Fig. 4, #70]  is an elemental powder consisting essentially of one of the metallic elements. [Par. 37; “…core metal powder volume is about 40% of total metallic solid volume including sufficient Cr, Co, Mo, W, Al, Ti, Ta, C, B, Zr and Hf…”]
As Per Claim 38, Kulkarni discloses wherein at least one of the first metal powders is an alloy powder consisting essentially of two or more of the metallic elements. [Par. 34; “…a powdered material 70 is selected such that a desired superalloy composition is formed when the filler material 66 is melted by the laser beam 64…” moreover in Par. 37;  “…core metal powder volume is about 40% of total metallic solid volume including sufficient Cr, Co, Mo, W, Al, Ti, Ta, C, B, Zr and Hf…”]
As Per Claim 41, Kulkarni discloses A three-dimensional part fabricated by the method of claim 33. [Claim 1; “…repeating the covering, applying and removing steps until the layers of superalloy material form a new portion of the component to replace the damaged portion; and returning the component to service…”
Claim(s) 34 is rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni (US 2013/0316183) in view of Ganesh (US 2011/0076147) in further view of Fuwa (US 2004/0182201) in further view of Hunt (US 4323186) in further view of Rizzolo (US 3942242)
As Per Claim 34, Kulkarni discloses all limitations of the invention except wherein the process of producing the wire comprises removing at least a portion of the tube after the diameter of the wire preform is reduced
Rizzolo, much like Kulkarni, pertains to a thermocompression bonding apparatus. [abstract] 
Rizzolo discloses removing at least a portion of the tube after the diameter of the wire preform is reduced. [Clam 1; “…the crushable mineral oxide preform as a result of said size reduction operation being crushed and compacted around and along the length of the stripped wires within the corresponding portion of said sheath having undergone size reduction, cutting the reduced one end of said sheath to expose the ends of said thermocouple wires…”]
Rizzolo discloses the benefits of removing the sheath (tube) in that the wire can be manufactured at a lower cost [Col. 1, Lines 25-30] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the process on making a wire as taught by Kulkarni in view of the process of making the wire as taught by Rizzolo to further include wherein the process of producing the wire comprises removing at least a portion of the tube after the diameter of the wire preform is reduced so the wire can be manufactured at a lower cost [Col. 1, Lines 25-30] 
Claim(s) 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni (US 2013/0316183) in view of Ganesh (US 2011/0076147) in further view of Fuwa (US 2004/0182201) in further view of Hunt (US 4323186) in further view of Matsumoto (US 2016/0001403) 
As Per Claim 35, Kulkarni discloses all limitations of the invention except wherein the tube consists essentially of one of the metallic elements.
Matsumoto, much like Kulkarni, pertains to a welding material for bonding different kind of materials. [abstract]
Matsumoto discloses wherein the tube consists essentially of one of the metallic elements. [Par. 23; “…the welding filler material or the sheath material thereof is formed of the aluminum alloy that contains the specific amount of Si and T…” the examiner is interpreting the sheath as being a tube]
Matsumoto discloses the benefits of the tube consisting of one of the metallic elements in that it maintains excellent wire drawing processability at the time of a welding operation, and creates high strength joints that is difficult to generate cracks. [Par. 23]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the tube as taught by Kulkarni in view of the tub as taught by Matsumoto to further include wherein the tube consists essentially of one of the metallic elements to maintain excellent wire drawing processability at the time of a welding operation, and creates high strength joints that is difficult to generate cracks. [Par. 23]
As Per Claim 36, Kulkarni discloses all limitations of the invention except wherein the tube is an alloy tube consisting essentially of two or more of the metallic elements.
Matsumoto, much like Kulkarni, pertains to a welding material for bonding different kind of materials. [abstract]
Matsumoto discloses wherein the tube consists essentially of one of the metallic elements. [Par. 23; “…the welding filler material or the sheath material thereof is formed of the aluminum alloy that contains the specific amount of Si and T…” the examiner is interpreting the sheath as being a tube]
Matsumoto discloses the benefits of the tube consisting of one of the metallic elements in that it maintains excellent wire drawing processability at the time of a welding operation, and creates high strength joints that is difficult to generate cracks. [Par. 23]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the tube as taught by Kulkarni in view of the tub as taught by Matsumoto to further include wherein the tube is an alloy tube consisting essentially of two or more of the metallic elements to maintain excellent wire drawing processability at the time of a welding operation, and creates high strength joints that is difficult to generate cracks. [Par. 23]
Claim(s) 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni (US 2013/0316183) in view of Ganesh (US 2011/0076147) in further view of Fuwa (US 2004/0182201) in further view of Hunt (US 4323186) in further view of Rizzolo (US 3942242) in further view of Chesnes (US 6454885)
As Per Claim 39, Kulkarni discloses all limitations of the invention except at least one of the second metal powders is an elemental powder consisting essentially of one of the metallic elements. 
Chesnes, much like Kulkarni, pertains to a method for repairing superalloy materials. [abstract] 
Chesnes discloses at least one of the second metal powders is an elemental powder consisting essentially of one of the metallic elements.  [Col. 9, Lines 45-55; “…a second low-melt alloy powder comprising…Cr, 25.8-26.2% Ta, …”]
Chesnes discloses the benefits of the second alloy powder in that it aids in ensure the microstructure of the joints created contains very few, if any, phases that would be determinantal to the joint mechanical properties. [Col.11, Lines 21-25] 
Therefore, it would have been obvious to modify the powders as taught by Kulkarni in view of the second alloy powder as taught by Chesnes to further include wherein at least one of the second metal powders is an elemental powder consisting essentially of one of the metallic elements to ensure the microstructure of the joints created contains very few, if any, phases that would be determinantal to the joint mechanical properties. [Col.11, Lines 21-25]
As Per Claim 40, Kulkarni discloses all limitations of the invention except wherein at least one of the second metal powders is an alloy powder consisting essentially of two or more of the metallic elements.
Chesnes, much like Kulkarni, pertains to a method for repairing superalloy materials. [abstract] 
Chesnes discloses wherein at least one of the second metal powders is an alloy powder consisting essentially of two or more of the metallic elements. [Col. 9, Lines 45-55; “…a second low-melt alloy powder comprising…Cr, 25.8-26.2% Ta, …”]
Chesnes discloses the benefits of the second alloy powder in that it aids in ensure the microstructure of the joints created contains very few, if any, phases that would be determinantal to the joint mechanical properties. [Col.11, Lines 21-25] 
Therefore, it would have been obvious to modify the powders as taught by Kulkarni in view of the second alloy powder as taught by Chesnes to further include wherein at least one of the second metal powders is an alloy powder consisting essentially of two or more of the metallic elements to ensure the microstructure of the joints created contains very few, if any, phases that would be determinantal to the joint mechanical properties. [Col.11, Lines 21-25]




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417. The examiner can normally be reached M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9595. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMAD ABDEL-RAHMAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ERIN E MCGRATH/Primary Examiner, Art Unit 3761